DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10398274 in view of Choi (2006/0150363). 

In reference to claim 1, Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and U.S. Patent No. 10398274 both disclose; a surface cleaning apparatus (see claim 1 in U.S. Patent No. 

In reference to claim 2, U.S. Patent No. 10398274 discloses that the sleeve includes micro-fiber fabric (see claim 9). 

In reference to claim 3, Choi shows that a sleeve can includes bristles (Paragraph 6). 

In reference to claim 4, U.S. Patent No. 10398274 discloses that the brush assembly is selectively removable from the brush chamber (see claim 4). 

In reference to claim 5, U.S. Patent No. 10398274 discloses a motor mounted within the housing and operably connected to the brush assembly for rotationally driving the brush assembly (see claim 3).


In reference to claim 7, U.S. Patent No. 10398274 discloses that the brush assembly further comprises a frame defining the interior in which the steam distribution manifold is provided (see claim 6).

In reference to claim 8, U.S. Patent No. 10398274 discloses that the sleeve is selectively removably received on the frame (see claims 6 and 8). 

In reference to claim 9, U.S. Patent No. 10398274 discloses that the steam supply conduit comprises an elongated steam supply channel positioned in the interior along a longitudinal axis of the brush assembly (see claim 10).

In reference to claim 10, U.S. Patent No. 10398274 discloses that the plurality of steam flow channels project radially outward from a lower portion of the elongated steam supply channel (see claim 11).

In reference to claim 11, U.S. Patent No. 10398274 discloses that the steam supply conduit comprises an elongated steam supply channel positioned in the interior of the brush assembly along a longitudinal axis of the brush assembly (see claim 10).



In reference to claim 13, U.S. Patent No. 10398274 discloses that the steam flow channels are smaller than the elongated steam supply channel (see claim 13).

In reference to claim 14, Choi shows that the housing comprises a foot assembly (16) and a handle assembly (14) operably coupled together via a pivot assembly (78, Figures 4 and 5).

In reference to claim 15, Choi shows that the pivot assembly comprises a multi-axis swivel joint (Paragraph 29). 

In reference to claim 17, U.S. Patent No. 10398274 discloses that the tank is provided on the handle/upright assembly (see claim 1).

In reference to claim 18, U.S. Patent No. 10398274 discloses a pump fluidly coupled between the tank and the steam generator (see claim 17).

In reference to claim 19, U.S. Patent No. 10398274 discloses the handle assembly further comprises a trigger operably connected to the pump and wherein depression of the trigger operates to actuate the pump (see claim 17).
.

Claim 16, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10398274 in view of Choi (2006/0150363) and Bobrosky et al. (7811022). 

In reference to claim 16, Although the claims at issue are not identical, they are not patentably distinct from each other because the current application and U.S. Patent No. 10398274 both disclose the structure as previously discussed above, but the difference further being, a conduit extending through the multi-axis swivel joint, the conduit fluidly coupling the steam generator with the steam distribution manifold. However, Bobrosky et al. teach that it is old and well known in the art at the time the invention was made to provide a conduit (160) that extends through a multi-axis swivel joint (124), the conduit fluidly coupling a steam generator (170, Column 6, Lines 15-20) with a steam distribution manifold (at 102 or 702 in Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide the conduit extending through the multi-axis swivel joint, the conduit fluidly coupling the steam generator with the steam distribution manifold, as taught by Bobrosky et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that more effectively heats the fluid before it is deposited. 	
Allowable Subject Matter
Claims 1-20 would be allowable when the Double Patenting rejection has been overcome by filing a proper terminal disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Menrik et al. (2009/0044351) also shows that it is old and well known in the art at the time the invention was made to provide cleaning device with a dirt receptacle (16) positioned in the base housing rearwardly of the brush assembly and comprising a dirt receptacle inlet (35) open to a brush chamber (formed as the inner space of 13 containing brush 24 therein, Figure 3) such that dirt swept up by rotation of the brush assembly, is moved by rotation of the brush assembly through the brush chamber, and is propelled by rotation of the brush assembly into the dirt receptacle through the dirt receptacle inlet, which is directly adjacent the brush chamber (Figure 4). Oh et al. (2009/0064448) also teaches of providing a steam cleaner with an upright housing (200) attached to a lower base housing (100) and includes a handle (303) attached to the upper housing (Figure 1). Udall (2003/0041880) discloses a steam cleaning device having a base housing (14) including a roller brush (16) and which steam can be delivered (at 20) to the surface being cleaned through the roller brush (Figure 1). Jansen (7849556) discloses a bare floor cleaner comprising: a base housing (12) movable along a surface to be cleaned: an upright housing (14) mounted to the base housing: a tank mounted (44) to one of the base housing and the upright housing, and adapted to hold a quantity of liquid (Column 5, Lines 35-38), a steam generator (i.e. inline heater) mounted in one of the base housing and the upright housing; a brush . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723